IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                             No. 01-21092
                         Conference Calendar



TCHEWAM LILY MUKWANGE,

                                          Plaintiff-Appellant,

versus

CITY OF HOUSTON,

                                          Defendant-Appellee.

                         --------------------
            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. H-00-CV-2849
                         --------------------
                            August 21, 2002

Before HIGGINBOTHAM, DAVIS, and PARKER, Circuit Judges.

PER CURIAM:*

     Tchewam Lily Mukwange appeals from the denial of her motion

for relief pursuant to FED. R. CIV. P. 60(b) following the grant

of summary judgment for the City of Houston (“the City”) on

Mukwange’s claims pursuant to 42 U.S.C. § 1983.   We lack

jurisdiction to review the grant of summary judgment itself, as

Mukwange did not file a timely notice of appeal from that

judgment.   See United States v. Carr, 979 F.2d 51, 55 (5th Cir.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 01-21092
                                -2-

1992).   Regarding the denial of her Rule 60(b) motion, Mukwange

contends that the district court erred by failing to recognize

that it had erroneously interpreted the law of municipal

liability and that the district court should have granted her

Rule 60(b) motion and granted her the relief she sought in her

complaint.

     The denial of Mukwange’s Rule 60(b) motion was not an abuse

of discretion.   See First Nationwide Bank v. Summer House Joint

Venture, 902 F.2d 1197, 1200 (5th Cir. 1990).   The district court

correctly understood the law of municipal liability and nothing

in Mukwange’s pleadings or the materials she submitted

established that her arrests and detentions arose from any

constitutionally infirm policy, practice, or custom.     See Johnson

v. Moore, 958 F.2d 92, 94 (5th Cir. 1992).

     AFFIRMED.